Exhibit 10.8
 
COLLATERAL ASSIGNMENT OF REVENUES AGREEMENT


THIS COLLATERAL ASSIGNMENT OF REVENUES AGREEMENT (the "Assignment") is made and
entered into as of September 2, 2010, to be effective as of August 27, 2010 (the
“Effective Date”), by and between THE ELECTRIC BEVERAGE COMPANY, INC., a Florida
corporation (the "Manufacturer"); and BLUE GEM ENTERPRISE, INC., a Florida
corporation (“Blue Gem”), each a “Party” and collectively the “Parties.”


BACKGROUND


The Parties, along with Title Beverage Distribution, Inc. (the “Distributor”)
entered into that certain Amended Exclusive Distribution Agreement dated August
27, 2010, effective as of August 31, 2009 (the “Agreement”).


Capitalized terms in this Assignment shall have the meanings set forth in the
Agreement unless otherwise indicated.


From May 1, through July 16, 2010, Blue Gem, on behalf of Distributor, paid
$1,015,000 (the “Pre-Payment”), to Manufacturer in consideration for the
pre-payment of certain Products which Manufacturer has agreed to produce and
supply to Distributor or directly to certain customers subsequent to the date of
such Pre-Payment (the “Pre-Paid Products”).


In paragraph 16(b)(i) of the Agreement, the Manufacturer agreed to assign
revenues from certain Direct Orders, to Blue Gem as security for return of the
Pre-Payment.


Manufacturer has now received and will continue to receive orders for the
Pre-Paid Products from Publix Supermarkets, Inc. (“Publix”).


In order to induce Blue Gem to make the Pre-Payment, and as a condition to the
making of the Pre-Payment and in consideration thereof, Manufacturer hereby
covenants, warrants and agrees that the foregoing recitals are true and correct,
and incorporated herein by this reference, and further agrees as follows:


1.  Assignment.  Manufacturer, as assignor, hereby unconditionally assigns,
transfers and sets over unto Blue Gem, as assignee, all of its right, title and
interest in any and all of the following, whether now or hereafter acquired:


All of Manufacturer's right, title and interest in and to any and all revenues
generated from accounts receivable resulting from Direct Orders to Publix, and
any and all other sales made directly by Manufacturer to Publix and agreements
of any similar type or nature (collectively the “Publix Revenues”).


2.  Security for Assignment.  Manufacturer agrees to secure its obligation to
assign the Publix Revenues to Blue Gem by directing Publix to make payments for
the Direct Orders to a bank account over which only a representative of Blue Gem
shall have signatory authority for purposes of disbursements from the account
during the Term of this Assignment, as defined in paragraph 3 below.

 
 

--------------------------------------------------------------------------------

 
3.  Term of Assignment.  This Assignment shall remain in effect until the
Pre-Payment has been satisfied in full (i) by delivery of Pre-Paid Products to
Blue Gem, (ii) by Blue Gem’s receipt of revenues from Direct Orders, (iii) by
Blue Gem’s receipt of funds from Distributor from sales of Pledged Cases, or
(iv) by a combination thereof, all as more particularly set forth in paragraphs
16(b) and (c) of the Agreement (the “Term”).  If at any time payment of any
amounts paid under the Agreement or this Assignment are rescinded or must
otherwise be restored or returned by Blue Gem upon the insolvency, bankruptcy or
reorganization of Manufacturer or under any other circumstances, this Assignment
shall continue to be effective or shall (if previously terminated) be
reinstated, as the case may be, as if such payment had not been made,
notwithstanding the release of this Assignment.


4.  Manufacturer’s Covenants.  Manufacturer covenants and agrees as follows:


4.1  Blue Gem shall not in any way be responsible for the performance of any
obligations of Manufacturer under the Direct Orders, or for any failure to take
any or all of the actions required of Manufacturer under the Direct
Orders.  Manufacturer will make no claim against Blue Gem respecting the Direct
Orders and shall defend and indemnify Blue Gem against any claims by third
parties against Blue Gem alleging any liability of Blue Gem arising out of the
Direct Orders.


4.2  Manufacturer will execute upon the request of Blue Gem any and all further
documents, Assignments or instruments which Blue Gem deems appropriate or
necessary to evidence or effectuate this Assignment or grant or confirm the
right and authority assigned to Blue Gem hereunder, including without limitation
any and all documents required by the bank where the account referred to in
Section 3 above is established.


5.  Notices. All notices required or permitted by this Assignment shall be sent
in writing to the other party by hand, over-night courier, telefax or registered
or certified mail, postage paid, return receipt requested, as follows:


If to Manufacturer, to:


Robert Friedopfer
The Electric Beverage Company
4770 Biscayne Blvd., Suite 1460
Miami, FL 33137
Fax: 305-572-9851


If to Distributor, to:


Allan Sepe
Title Beverage Distribution, Inc.
12805 N.W. 42 Ave.
Opa-Locka, Florida, 33054
Fax: 305-572-9851



 
 
-2-

--------------------------------------------------------------------------------

 
If to Blue Gem, to:


Allan Sepe
Blue Gem Enterprise, Inc.
12805 N.W. 42 Ave.
Opa-Locka, Florida, 33054
Fax: 305-_______________


The foregoing addresses and telefax numbers shall be deemed valid until the
party whose address or telefax number is listed above notifies the other party
in writing of any change thereto. Notice will be deemed to have been given on
the date the notice has been delivered by hand or by over-night courier or sent
by telefax, or the date which is three U.S. business days after deposit in the
U.S. mail to the address or telefax number (as applicable) listed above for the
party to whom it is sent.


6.           Parties' Relationship. Nothing contained in this Assignment shall
be construed to create a partnership or joint venture between the parties or to
make either party the agent of the other.


7.           Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of Florida without regard to its
conflicts of laws provisions.


8.           Assignment. This Assignment may not be assigned by Blue Gem without
the written consent of Manufacturer, which may be granted or withheld in
Manufacturer's sole and absolute discretion.


9.           Waiver. No waiver by either party hereto of any provision of this
Assignment shall operate or be construed as a continuing waiver or as a waiver
of any other provision hereof, whether or not similar, or as a waiver of any
subsequent breach of any provision hereof. No waiver shall be binding unless
executed in writing by the party making the waiver.


10.          Severability. Any provision of this Assignment which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 10, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provisions of this Assignment invalid, illegal or unenforceable in any
other jurisdiction. If any covenant is deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.


11.           Submission to Jurisdiction. Each of the parties hereto consents to
the jurisdiction of the state and federal courts located in Miami-Dade County,
Florida, and irrevocably agrees that all actions or proceedings relating to this
Assignment or any agreement or instrument executed hereunder shall be litigated
in such forum, and each of the parties waives any objection which it may have
based on improper venue or forum non-conveniens to the conduct of any such
action or proceeding in any such forum and waives personal service of any and
all process upon it, and consents to all such service of process made in the
manner set forth in the notice section of this Agreement. Nothing contained in
this Section 11 shall affect the right of either party to serve legal process on
the other party in any other manner permitted by law.

 
-3-

--------------------------------------------------------------------------------

 
12.           Attorneys’ Fees. In any judicial action, arbitration or proceeding
between the parties hereto to enforce any of the provisions of this Assignment
or in connection with the defending of such judicial action or proceeding
brought by the other party hereto, regardless of whether such action or
proceeding is prosecuted to judgment and in addition to any other remedy, the
successful party in such legal action shall be entitled to receive from the
unsuccessful party all costs, expenses and fees (including reasonable attorneys'
fees) incurred by the successful party in connection with such action or
proceeding, including any appeal thereto.


13.           WAIVER OF JURY TRIAL. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE
ANY RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION ARISING UNDER
OR RELATING TO THIS ASSIGNMENT.


14.           Counterparts. This Assignment may be executed in several
counterparts, each of which is an original.  It shall not be necessary in making
proof of this Assignment or any counterpart hereof to produce or account for any
of the other counterparts.  A copy of this Assignment signed by one Party and
faxed or scanned and emailed to another Party (as a PDF or similar image file)
shall be deemed to have been executed and delivered by the signing Party as
though an original.  A photocopy or PDF of this Agreement shall be effective as
an original for all purposes.








[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
above first written to be effective as of the Effective Date.



 
MANUFACTURER:
     
THE ELECTRIC BEVERAGE COMPANY
     
By: /s/ Robert Friedopfer
 
Robert Friedopfer, CEO
     
BLUE GEM
     
BLUE GEM ENTERPRISE, INC.
     
By: /s/ Allan Sepe
 
Allan Sepe, CEO


 
 
 
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

 